Citation Nr: 0710684	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-03 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
residuals of right ankle injury, including traumatic 
arthritis.

2.  Entitlement to a compensable disability rating for the 
residuals of left ankle injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel



INTRODUCTION


The veteran served on active duty from April 1983 to May 
1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which continued a 10 percent disability 
rating for the residuals of injury of the right ankle with 
traumatic arthritis and continued a noncompensable disability 
rating for the residuals of left ankle injury.  In an 
increased rating claim, a claimant is presumed to be seeking 
the maximum amount permitted.  AB v. Brown, 6 Vet. App. 35 
(1993).    

In his VA Form 9, Appeal To Board Of Veterans' Appeals dated 
February 2004, the veteran indicated that he wanted a Board 
hearing at a local VA office.  In a June 2004 statement, the 
veteran indicated that he still wanted a travel Board hearing 
at the Cleveland Regional Office.  Such a hearing was 
scheduled for September 20, 2005, but the veteran called the 
RO on September 20, 2005, and requested that the hearing be 
rescheduled because he did not receive notice of the hearing 
due to the fact that he was out of town on business.  In 
accordance with the veteran's request, a travel Board hearing 
was scheduled for April 20, 2006.  He did not appear for that 
hearing nor offer any explanation as for his failure to 
report.  His request for a hearing is hereby considered 
withdrawn.
 
In a September 2004 statement, the veteran claimed that he 
was not afforded the right to medical treatment for service-
connected disabilities, claimed that fee basis cards were not 
accepted for receiving medical treatment for his service-
connected injuries, and claimed that he lost the right to 
treatment due to non-payment of medical bills for treatment 
of service-connected injuries.  These issues are REFERRED to 
the RO for action as deemed appropriate.

In exhibit 10, (the veteran had submitted 17 exhibits in 
support of his claim),  enclosed with the veteran's VA form 9 
dated February 2004, the veteran wrote: "I have written many 
requests for referral and assistance...due to these associated 
conditions and loss of employability and quality of life at 
or above the poverty levels."  This statement raises an 
informal claim for a total disability rating based on 
individual unemployability (TDIU), which is REFERRED to the 
RO for initial action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Further development is necessary to ensure an informed 
decision on the veteran's claims.

A September 2004 statement in support of the veteran's claim 
indicates that his service-connected ankle disabilities have 
worsened.  The September 2004 statement indicated increased 
impairment "as [the] medical conditions have increased in 
aggravation, levels of pain, and severity..."  The veteran 
also stated: "With continued change in the medical condition 
without the percentage of disability being increased[,] I 
feel I have not been allotted the correct process for my 
rights to benefits under the Veterans Benefits Programs."  
The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  Since the last 
examination was conducted almost 4 years ago, the RO should 
provide the veteran with an orthopedic examination to 
determine the nature and severity of his service-connected 
ankle disabilities.

The April 2000 RO decision, which continued a 10 percent 
disability rating for the residuals of injury of the right 
ankle with traumatic arthritis and continued a noncompensable 
disability rating for the residuals of left ankle injury, 
indicated that the RO considered outpatient treatment notes 
from the Columbus VA Outpatient Clinic from March 12, 1997, 
to January 25, 1999.  There are no other VA outpatient 
treatment records in the veteran's claims file.  Because it 
is unclear from the record whether the veteran received any 
subsequent VA outpatient medical care for his service-
connected bilateral ankle disorders, the RO should check to 
see if the veteran received any VA treatment after January 
1999 and should obtain any relevant VA treatment records from 
January 25, 1999, to the present.  VA should obtain all 
relevant VA and private treatment records which could 
potentially be helpful in resolving the veteran's claims.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).

Finally, the Board must address the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006)), which imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  A review of the claims file reveals that the 
veteran has not been properly notified of the provisions of 
the VCAA pursuant to his increased ratings claims.  
Consequently, the RO should provide the veteran with all 
notification action required by the Veterans Claims 
Assistance Act of 2000. 

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106- 475, 114 Stat. 2096 
(2000), with respect to this claim.  Any 
notice given, or action taken thereafter, 
must comply with current, controlling 
legal guidance.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).   

2.  The RO should obtain the veteran's 
complete VA medical records from the 
Columbus and Mansfield VA Outpatient 
Clinics and the Cleveland VA Medical 
Center.  In particular, the RO should 
obtain any treatment received by the 
veteran from January 1999 to the present.  
All efforts to obtain VA records should 
be fully documented, and the VA facility 
must provide a negative response if 
records are not available.
  3.  After obtaining all of the above 
mentioned evidence, to the extent 
available, schedule the veteran for a VA 
orthopedic examination to evaluate the 
severity of his left and right ankle 
disabilities.  Appropriate orthopedic 
testing should be conducted.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  In addition, the rationale for 
each opinion expressed should also be 
provided.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should readjudicate the claims.  
If any benefit sought remains denied, the 
RO should issue an appropriate 
supplemental statement of the case and 
provide the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim or claims.  See 38 C.F.R. 
§ 3.655 (2006).  

	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  
	


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





